Interim Decision #2188

MATTER OF CHAVARRI-ALVA
In Deportation Proceedings
A-20010454

Decided by Board March 29, 1973
Where the special inquiry officer's decision in deportation proceedings was
rendered on January 17, 1973; Notice of Appeal therefrom, although dated
January 26, 1973, was not filed by the alien's attorney until March 2, 1973; and
none of the grounds of appeal stated in the Notice presented a cognizable
issue, the Board of Immigration Appeals dismissed the appeal for lack of
jurisdiction as untimely.*
CHARGE:
Order: Act of 1952—seetton 241(0(2) [8 U.S.C. 1261(a)(2)]—Nonimmigrantremained longer than permitted.
ON BEHALF OF SERVICE:

William S. Howell
Trial Attorney

In Matter of Gamboa, Interim Decision No. 2176 (B IA, 1972), we
noted in passing that, "The ingenuity and inventiveness of some
attorneys in devising grounds of appeal plausible on their face but
bearing no realistic relation to the record is simply astounding."
This is such a ease.
Before us is an untimely appeal from an order of an immigration
judge' dated January 17, 1973, finding the respondent deportable
and granting him the privilege of departing voluntarily on or
before March 15, 1973. The notice of appeal to this Board, though
dated January 26, 1973, was not filed with the Immigration and
Naturalization Service until March 2, 1973. Following the procedure suggested in Matter of Gamboa, supra, the Service forwarded
the record to us without delaying to transcribe the hearing. In an
accompanying memorandum, a copy of which was directed to
counsel, the Service's Trial Attorney set forth the basis for his
conclusions that the appeal can be adequately considered without
a transcript and that the appeal should be summarily dismissed.
Special inquiry officers are now referred to as immigration judges.
* Cert. denied 414 U.S. 861 (1973).

298

Interim Decision #2188
The notice of appeal filed in this case is similar in many ways to
notices of appeal filed by the same attorney in the cases of many
other aliens which have come before us in recent months. The
same or similar "boilerplate" grounds for appeal are stated, none
of which appears to set forth an issue cognizable by this Board,
and the same technique of back-dating a notice of appeal to make
it seem timely is apparently employed. We think it is high time to
comment on the procedures involved, for the benefit of both this
attorney and others newly embarked on an immigration practice.
To make sure that no possible right of the respondent has been

overlooked, we have requested the Service to send us a transcript
of the hearing. The record as thus augmented reveals the following facts: The respondent is a married male alien, a native and
citizen of Peru, who was admitted to the United States on or about
February 1, 1970 as a nonimmigrant visitor for a temporary period
until May 1, 1970 and remained here thereafter without permis- sion.AtheargbfimtonjudgeJary17,
1973, respondent was examined through a Spanish interpreter.
Notified of his right to be represented by an attorney of his own
choice without expense to the Government, respondent elected to

proceed without a lawyer. He admitted the truth of the factual
allegations of the order to show cause and conceded deportability.
Because of respondent's failure to designate a country of deportation, the immigration judge specified Peru as the country and

notified respondent of his right to apply for withholding of deportation to Peru under section 243(h) of the Immigration and
Nationality Act. Respondent testified that he had been a wholesale distributor of medical supplies in Peru, had been engaged in
politics there since he was 13 years old, but was never a member of
the.government in Peru. It was brought out that respondent had
previously made a statement to Service officers with respect to a
claim for political asylum and that the State Department had
expressed the opinion that he would not be persecuted. 2 Respondent conceded that he would not be persecuted in Peru because of
his race, religion, or political beliefs but expressed the view that,
"with the present Government in the near future, all the Atristas
will be persecuted," although he has no evidence of this. Following
a discussion off the record, the immigration judge stated that the
respondent had admitted that he has no persecution claim and
would not file an application. Respondent's application for volun2 In his memorandum of March 12, 1973, transmitting the record to us, the
Trial Attorney states, in part, "This alien's situation was reviewed by the
Department of State on a possible claim to political asylum and was rejected by
their letter dated August 11, 1972." A copy of the State Department's letter was
not forwarded to us.

299

Interim Decision #2188
tary departure was granted and he was given until March 15, 1973
to depart.
• At the Conclusion of the hearing, the immigration judge informed the respondent, "Inasmuch as you admitted you were
deportable and I have granted you in excess of 30 days in which to
depart, there is no appeal from this decision." Technically, this
advice was incorrect. Under the exception to 8 CFR 3.1(b), such an
order is not appealable only "if the sole ground of appeal is that a
greater period of departure time should have been granted."
(Emphasis added.) Conceivably, another (though perhaps frivolous) ground of appeal could have been asserted. See Matter of
Gamboa, supra. We think the immigration judge should properly
have notified the respondent of his right to appeal, as required by
8 CFR 242.19(b), and given him the opportunity to waive appeal, if

he chose. We shall, therefore, not consider this case as one in
which appeal has been waived. In any event, since we have
carefully reviewed the record to see if there is any merit to the
appeal, respondent has not been prejudiced by any inadequacy in
the immigration judge's flat statement that there is no appeal.
This brings us to the notice of appeal itself. It is dated January
26, 1973, which would be within the time limit specified in 8 CFR
24221. It was not filed, however, until March 2, 1973, when it was
clearly out of time. No explanation has been offered for the
seeming delay. If counsel was actually retained by the respondent

by January 26, 1973 and prepared the notice of appeal on that
date, we have reason (and perhaps so has the respondent) to
wonder why counsel delayed filing until March 2, 1973, when it
was too late by far. Another possibility is that counsel was not
retained until later and that he back-dated the notice of appeal in
an attempt to make it appear timely. Such an attempt at deception, though ineffectual, should not pass unnoticed.
Three grounds of appeal are stated in the notice of appeal. Not
one of them relates to the evidence' developed at the deportation
hearing or to the issues which were raised, or could have properly
been raised, at that hearing. This Board, as an appellate tribunal,
normally reviews the decision of the immigration judge on the
basis of the administrative record underlying his decision and in
light of the grounds for appeal stated in the notice of appeal. If
counsel seeks to raise an issue on the basis of new facts not
developed of record, the proper procedure is to move for reopening
under 8 CFR 24222 so that the new evidence, if relevant, may be
made part of the record and furnish the basis for a new decision by
the immigration judge, rather than to file a notice of appeal to this
Board based on facts not of record_ We see no reason, however, to
remand this case to the immigration judge for the purpose of
300

Interim Decision #2188
enabling counsel to present evidence substantiating the new
factual allegations of the notice of appeal. None of the grounds of
appeal presents an issue cognizable either by the immigration
judge or by this Board on appeal.
The first ground of appeal states, "Appellant is a native and
citizen of Peru and has a pending application for a change of
status under section 203(aX7) of the Immigration & Nationality
Act. His life is in great danger if forced to return to Peru." We
need not pause to consider whether respondent, while in the
United States, is eligible to apply for section 202(aX7) conditional

entry under 8 CFR 235.9 or whether, as a Western Hemisphere
native, he is eligible for adjustment under the proviso to section
203(a)(7) in view of 8 CFR 245.4 and the limitations of section 245(c)
of the Act. The fact remains that the determination of such

applications has been delegated to the Service's District Directors,
and not to the immigration judges or this Board. Deportation
proceedings against a deportable alien need not be withheld or
postponed pending his pursuit of such possible collateral remedies,
Bowes v. District Director, 443 F2d 30 (C.A. 9, 1971); Armstrong v.
INS, 445 F.2d 1395 (9 Cir., 1971); Mann:Wan INS, 425 F.2d 092
(C.A. 7, 1970). The assertion that respondent's life is in great
danger if forced to return to Peru is, as we have seen, unsupported
by the record.
The second ground of appeal states, "The District Director's
decision was an abuse of discretion and contrary to the dictates of
the Immigration & Nationality Act." The record before us is
barren of any reference to a District Director's decision and the
notice of appeal does not inform us what that decision involved. In
any event, there is nothing to indicate that the District Director's
decision, whatever it was, is within this Board's appellate jurisdiction as defined in 8 CFR 3.1(b).
The third ground for appeal states, "Eastern hemisphere aliens
are entitled to immigrate into the United States while being
physically present in this country. Due to discrimination, western
hemisphere aliens are not allowed to avail [sic] of this ri ght. This is
a denial of the equal protection clause of the Constitution." There
is nothing in the record before us to indicate that the immigration
judge invoked any provision of the Act which discriminates

against respondent by reason of his birth in the Western Hemisphere. At any rate, neither this Board nor the immigration
judges may consider such a challenge to the statutes we administer, Matter ofL—, 4 L & N. Dec. 556 (B IA, 1951); Matter of Santana,
13 I. & N. Dec. 362 (B IA, 1969).
We are satisfied from our review of the record that there is no
merit to this untimely appeal and we, therefore, see no reason to
301

Interim Decision #2188
take the case on certification under 8 CFR 3.1(c). Had the appeal
been timely, on dismissal the respondent would still have had
access to the voluntary departure privilege, Matter of Villegas
Aguirre, 13 I. & N. Dec. 139 (BIA 1969). The voluntary departure
privilege has now expired. To restore it now on the basis of an
untimely appeal so lacking in merit would only encourage similar
attempted appeals in equally meritless cases. We shall, therefore,

dismiss the appeal for lack of jurisdiction as untimely, without
more.
ORDER: The appeal is dismissed for lack of jurisdiction as
untimely.

302

